Mr. Justice Breese delivered the opinion of the Court: This was an action brought before a justice of the peace of Cook county, and taken by appeal to the Circuit Court, where a verdict and judgment were had by the plaintiff against the defendant, who brings the case here by appeal. The evidence shows conclusively that the plaintiff was in possession of this property at the time the trespass was committed. That he hauled the materials to the lot and erected the building. It is proved the premises were beyond the military lines marked out for Camp Douglas, and that the property was destroyed by order of the defendant. The evidence seems to make a case of causeless and willful destruction, as the building was light and could have been easily moved on rollers. Ho justification of any kind whatever is shown or attempted to be set up. The judgment must be affirmed. Judgment affirmed.